     Case 2:20-mj-30432-DUTY ECF No. 23, PageID.95 Filed 05/24/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,
                                              CRIMINAL NO. 2:20-mj-30432
v.
                                              HONORABLE

D-1 SAMEERAH MARRELL, aka
“SAMEERAH ANDERSON,” aka
“SAMEERAH PICKETT,” aka “CRÈME,”
aka “LAUREN BOYD,”

                    Defendant.
                                 /

        STIPULATION FOR A PROTECTIVE ORDER REGARDING
     PRODUCTION OF TAX, FINANCIAL, AND/OR BANKING RECORDS

        The United States of America, by its undersigned attorneys, and

D-1 SAMEERAH MARRELL, by her counsel, Steven Fishman, hereby stipulate

to the entry of a Protective Order with respect to the production of

financial/banking records, account numbers, personal checks, identification

documents, tax records, and various means of identification and

telecommunications information in this criminal proceeding [“Protected

Information”].
Case 2:20-mj-30432-DUTY ECF No. 23, PageID.96 Filed 05/24/21 Page 2 of 6



   1.    The complaint in this case alleges the offenses of False Claims

         Conspiracy, False Claims against the United States, and Aggravated

         Identity Theft arising from a scheme to fraudulently obtain money

         from the United States by filing false income tax returns for trusts and

         estates, in some cases using the personal identification information

         (PII) of persons without their knowledge or consent;

   2.    During the course of the underlying investigation, the United States

         obtained financial and banking records, identification records,

         business records, and tax records from various sources, as well as

         electronic records pertaining to ISP addresses, subscriber information

         and electronic filing information. All of these types of records include

         numerous documents which contain social security numbers, driver

         license/state identification numbers, taxpayer identification numbers,

         dates of birth, financial accounts and account numbers, home

         addresses and other personal identification information [collectively,

         “PII”] that may relate to both parties and non-parties.




                                      2
  Case 2:20-mj-30432-DUTY ECF No. 23, PageID.97 Filed 05/24/21 Page 3 of 6




THEREFORE, the parties stipulate and agree to the following:

      1.    This Court may enter protective orders pursuant to Rule 16(d) of the

            Federal Rules of Criminal Procedure, and its general supervisory

            authority.

      2.    This order pertains to all discovery provided to or made available to

            defense counsel as part of discovery in this matter.

      3.    By signing this Stipulation and Protective Order, defense counsel

            agrees not to share any documents that contain Protected Information

            with anyone other than defense counsel, designated defense

            investigators, support staff, or any other individuals necessary for

            assisting the defense in the preparation and trial of this matter.

            Defense counsel may permit the defendant to view unredacted

            documents. The parties agree that defense counsel, defense

            investigators, and support staff shall not allow the defendant to copy

            and/or retain Protected Information contained in the discovery. Under

            no circumstances may the defendant retain copies of any documents

            tendered by the government as discovery in this case which contains

            any PII outside the presence of the defense counsel or other member

            of the defense team.
                                          3
Case 2:20-mj-30432-DUTY ECF No. 23, PageID.98 Filed 05/24/21 Page 4 of 6




   4.    The discovery and information therein may only be used in

         connection with the litigation of this case and for no other purpose.

         The discovery is now and will forever remain the property of the

         United States Government. Defense counsel will return the electronic

         discovery to the Government at the conclusion of this case and make

         reasonable efforts to permanently delete any copies from their

         computer systems. Defense counsel may, in lieu of returning the

         electronic discovery to the Government at the conclusion of the case,

         destroy the electronic discovery by shredding the media on which it

         was furnished such that the data may never be accessed, and certify to

         the government, in writing, that the evidence has been so destroyed. If

         any defense counsel, defense investigator, or support staff has

         produced hard copies of the discovery, the hard copies shall be

         shredded. Within 90 days following the conclusion of the litigation in

         this matter, defense counsel shall certify in writing to counsel for the

         United States that all of the discovery documents have been returned,

         destroyed and/or shredded.




                                      4
Case 2:20-mj-30432-DUTY ECF No. 23, PageID.99 Filed 05/24/21 Page 5 of 6




   5.    In the event the defense seeks utilization of the discovery material in

         any court filing, at trial or in another hearing in this matter, any

         Protected Information must be redacted from the discovery prior to its

         use. Any filings shall be filed in compliance with Rule 49.1 of the

         Federal Rules of Criminal Procedure and the Electronic Filing

         Policies and procedures of the United States District Court for the

         Eastern District of Michigan.

   6.    Defense counsel shall be responsible for advising his respective

         defendant, employees, and other members of the defense team of the

         contents of this Stipulation and Protective Order. Any unauthorized

         disclosure may constitute a violation of this Court=s order.

   7.    In the event that the defendant substitutes counsel, undersigned

         defense counsel agrees to withhold discovery from new counsel

         unless and until substituted counsel agrees also to be bound by this

         order.



   WHEREFORE, for all the foregoing reasons, the parties respectfully request


                                       5
  Case 2:20-mj-30432-DUTY ECF No. 23, PageID.100 Filed 05/24/21 Page 6 of 6




that this Court enter a Protective Order allowing the government to produce

unredacted copies of banking and/or financial records and any other records

relevant to this case containing Protected Information to defendant, through his

counsel of record in this proceeding, and restricting the use of the documents and

information as provided above.

                                      So stipulated and respectfully submitted,

                                      SAIMA S. MOHSIN
                                      United States Attorney

                                      s/Craig A. Weier (P33261)
                                      Assistant United States Attorney
                                      211 W. Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9678
                                      E-Mail: craig.weier@usdoj.gov

                                      s/Steven Fishman
                                      Steven Fishman
                                      Attorney for Sameerah Marrell
                                      615 Griswold, Suite 1125
                                      Detroit, MI 48226
                                      Sfish6666@gmail.com
                                      (313) 962-4090

Date: May 20, 2021

                                 IT IS SO ORDERED.

                                             s/R. Steven Whalen
                                             R. Steven Whalen
                                             United States Magistrate Judge

Dated: May 24, 2021



                                         6
